DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	ALLOWABLE SUBJECT MATTER

	The primary reason for allowance of claims 21, 31 and 39 in the instant application is that prior arts fail to disclose establishing a peer-to-peer arrangement between PCIe devices over a PCIe fabric by at least providing an isolation function in the PCIe fabric configured to isolate a device PCIe address domain associated with the PCIe devices from at least a local PCIe address domain associated with a host processor that initiates the peer-to-peer arrangement between the PCIe devices; wherein the isolation function comprises isolating the device PCIe address domain from the local PCIe address domain by at least establishing synthetic PCIe devices representing the PCIe devices in the local PCIe address domain.


 	The remaining claims 22-30, 32-38 and 40 are allowed by virtue of their dependencies on the independent claims. Hence, the examiner has allowed claims 21-40.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	The following references teach address isolation functions: US Pub. numbers 20150143016 (Egi), 20150026385 (Egi), 20170147456 (Lee) and Pat. numbers 9940123 (Ayoub) and 9804988 (Ayoub).

	CLOSING COMMENTS
Conclusion

    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):
	a(1) CLAIMS ALOWED IN THE APPLICATION
	Per the instant office action, claims 21-40 have been allowed.

       b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, 



number: Area Code (571) 270-1023.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PMR system, see her//pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 91 97 (toll-free).




/Ernest Unelus/
Primary Examiner
Art Unit 2181